Title: To John Adams from Paul R. Randall, 17 February 1786
From: Randall, Paul R.
To: Adams, John


     
      
       Barcelona. February 17th 1786.
      
      I should have paid the highest Respect to your Excellency’s Injunction of writing by every safe Opportunity—but that I conceived such Information, as I could have communicated hitherto, would have been only a Reiteration of Mr Carmichaels Letters.— At present,—as Mr. Lamb does not write,—nor has directed me thereto,—I think it my Duty to manifest an early Disposition of complying in every Respect with your Excellency’s Direction.
      On the tenth instant we arrived here after an expeditious Journey from Madrid, and on the next Morning presented a Letter of Recommendation from the Count De Florida-blanca to the Captain General of this Province to forward Mr Lamb in everything expedient for his Embarkation for Algiers Mr. Lamb applying to the Captain General for Leave to extract the £2,000 Stg.—being his last Draught, and which your Excellency we trust is advised of.— the

Captain Gen1. replied, that it was not within his Department to grant the License, and refered Mr. Lamb to the Intendant, who likewise refused:— notwithstanding which—I believe Mr Lamb upon the Explanation of his Business to the proper Officers, superintending this Branch of the Revenue is in Hopes of obtaining a Dispensation—and Permission to effect the same.— The Business remaining in this Dilemma is a unfortunate period for me to address your Excellency— however, as Mr Lamb thinks his Expectations pretty well grounded, I conceive it my indispensable duty to mention the Situation of these Affairs—altho’ a few Days or even Hours may make a considerable Alteration in them. The advanced Season renders it very embarrassing to await the express Authority of the Court for effectuating that Design,—so that the present Course of the Business is deemed the most expedient.
      It may be impertinent in me to offer any Conjectures on the Propriety of proceeding immediately to Algiers and making a Dependance on the Count d’Expilly—who has endeavored to convince Mr Carmichael, that his utmost Exertions shall in no wise be wanting to assist this Negotiation; more especially as Mr Lamb is hourly expecting to accomplish his purpose here.
      Mr. Harrison who is Bearer of this Letter is as perfectly acquainted with the progress already made in every Respect during our Residence in Madrid—and the little Continuance here, as I myself am— as well as the Counsels and Designs which have been agitated relative to Mr Lamb’s Mission— to him therefore I refer your Excellency, in the highest Confidence on his Judgment & discretion—as the particular Friend of Mr Carmichael, and a Gentleman who has had an Opportunity on many Occasions of discovering a generous Intention to serve his Country.
      I shall consider myself entirely devoted to this Service, notwithstanding the Stipulation of six Months—and shall remain at Algiers, or elsewhere to accomplish my Duty—unless absolutely directed by your Excellencies to return. tho’ perhaps Mr Lamb may be desirious of my coming forward with some Dispatches—in which Case I shall think myself at Liberty of considering in what Manner I may be of most Service to my Country, in completing my Commission and the Confidence your Excellencies have done me the Honor to repose in me.
      As I am not to consider this as an official Letter I have written with a less scrupulous Caution, than the Uncertainty of all Events

might render prudent— tho’ I wish to consider myself more a Candidate for your Excellency’s particular good Opinion—than as seeking a future Employment in the publick Service—which I find myself very inadequate to at present.
      In a full and gratefull Dependance—I rest on the Honor of naming myself— / Your Excellency’s / Most devoted obedient Servant
      
       P R Randall
      
     
     
      I flatter myself—that expressing my most respectful Remembrance will not be unacceptable to Mrs & Miss Adams
     
    